Order entered December 30, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-01232-CV

                           IN RE MICHAEL WATTS, Relator

               Original Proceeding from the 422nd Judicial District Court
                                Kaufman County, Texas
                           Trial Court Cause No. 32386-422

                                         ORDER
                        Before Justices Bridges, Osborne, and Carlyle

       Based on the Court’s opinion of this date, we DENY relator’s October 8, 2019 petition

for writ of mandamus.


                                                    /s/   CORY L. CARLYLE
                                                          JUSTICE